Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The words of a statute must be interpreted according to their common acceptation. In the Act which exempts certain articles from execution, the term “ wagon” is intended to mean a common vehicle for the transportation of goods, wares, and merchandize of all descriptions. A hackney coach used for the conveyance of passengers is a different article, and does not come within the equity or literal meaning of the Act.
Judgment reversed, and canse remanded;